DETAILED ACTION
1.	Claims 1-9, 14 and 16-20 of application 16/238,244, filed on 2-January-2019, are presented for examination.  Claims 10-13 and 15 were withdrawn in view of applicant’s election submitted on 16-October-2020.  The IDS received on 1-April-2020 has been considered.  
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections 
2.	Claims 1-2, 14 and 17 are objected to under 37 CFR 1.75(d)(1), wherein --
	The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See 1.58(a))

The following is a list of the specific objections:
Claim 1:  The word “whererein” [ln. 9] is understood as and should be changed to “wherein”.
Claim 2:  The term “a laser receive” [ln. 2] is understood as and should be changed to “a laser receiver”.
Claim 14:  The term “a remote point” is used on [ln. 1], but in several instances thereafter the term is referred to as “the remote location”, see [lns. 3, 5 and 6].  To avoid possible antecedent problems, and to be consistent with the multiple uses of the term “the remote point” throughout the claims under examination, each of the “the remote location” terms should be changed to “the remote point”.
Claim 17:  In view of the objections to claim 14 noted above, the term “the remote location” should be changed to “the remote point”.
 
Claim Rejections under 35 U.S.C. § 102(a)(1)
3.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.2	Claims 1-2 and 7-9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Chumbley et al, USP 6,420,994.

3.3	Chumbley discloses:
Claim 1:  A navigational device [col. 1:ln(s). 15-58 (apparatus for identifying location information corresponding to any volume in space (VIS) occupied by a selected target from any location remote from the selected target.); 2:12-18] comprising: 
a microprocessor [3:6-17; 6:9-7:16 (computers, processors, memories, etc.)]; 
a target marking system for visually marking a remote point from an observation point [5:4-10 (a user observation platform that occupies a first VIS (Fig. 1, items 4 and 6), wherein the user selects a target that occupies a second VIS (Fig. 1, items 8 and 10))]; 
a digital tilt sensor for determining an inclination angle for the remote point from the observational point [5:34-35, 39-41 (a tilt indicator, such as a spirit level, to indicate the inclination of the second VIS relative to the first VIS)]; 
a digital compass for determining a bearing angle for the remote point from the observational point [5:31-34, 37-39 (a directional indicator, such as a compass linked to the local positioning sensor or a magnetic compass, to indicate the relative direction of the second VIS from the first VIS)]; and 
a GPS module for providing coordinates for the observation point [5:15-30 (a local 
positioning sensor that is placed with or proximate the user on the observation platform that occupies the first VIS. The local positioning sensor may comprise a GPS receiver or a specialized dedicated RDF positioning system)]; 
[5:42-57 (Thus, the interrogator, the directional indicator and, optionally, the tilt indicator serve as a relative target-finding system. In this case, the interrogator may act as a range-finder, and the measured distance of the target from the user, the relative horizontal coordinates of the target relative to the user measured by the directional indicator, the angle of inclination of the target relative to the user as measured by the optional tilt indicator, and the determined position of the user may all be analyzed and associated with VIS location information by a VIS data processing system to determine the position of the second VIS that the target occupies.)].

Claim 2:  a laser transmitter and a laser receive(r) for providing distance data to the remote point from the observation point [4:5-16 (an interrogator, for sending and receiving a broadband wireless signal, such as a beam of light); 6:1-9 (auxiliary means for selecting the target may be in the form of an auxiliary beam of light, such as from a collimated laser source)]; wherein the microprocessor is further programmed to determine the coordinates of the remote point further based upon the distance data [5:42-49 (The period required for the response signal from the transponder to be intercepted by the interrogator after the interrogator sends out the interrogation signal may optionally be used to determine the distance between the user  and the target…the interrogator may act as a range-finder, and the measured distance of the target from the user)].

Claim 7:  wherein the microprocessor determines the coordinates of the remote point without range data [5:58-65 (the relative target-finding system may comprise only the interrogator and the directional indicator if the inclination of the target relative to the observation platform is of no significance, or even as little as the directional indicator alone if the distance of the target from the observation platform is of no importance.)].

Claim 8:  wherein the target marking system comprises one or more of an optical system [4:5-10 (a broadband wireless signal, such as a beam of light); 6:4-9 (an auxiliary beam of light, such as from a collimated laser source or light-emitting diode, or an optical finder telescope)], a digital camera, and open sights.

Claim 9:  further comprising a radio transceiver [3:52-4:64 (radio frequency-type transponder); 4:22 and 29].

Claim Rejections under 35 U.S.C. § 103
4.1	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering the objective evidence present in the application indicating
	obviousness or nonobviousness.

4.2 	Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Chumbley et al, USP 6,420,994, in view of Augenbraun et al, USP Publication 2016/0158942.
	 
4.3	Chumbley discloses the invention substantially as claimed, but does not specifically disclose all of the features of claim 3.  However, in an analogous prior art reference in the same field of endeavor and/or reasonably pertinent to the problem being solved, Augenbraun describes these features, including:
Claim 3:  a memory having map data stored therein, wherein the microprocessor is further programmed to determine the coordinates of the remote point further based on the map data [¶0055 (a mobile robot may use distance sensor(s) and standard SLAM to determine its pose and the location walls and obstacles. The robot may also build a map of locations of obstacles (i.e. walls and objects) within 3D space, wherein such 3D maps may be  represented as a collection of non-discrete coordinates known as a point cloud, with each coordinate element being a point)].

4.4	Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify the location determining method as described by Chumbley, with the location mapping of points as disclosed by Augenbraun, because the present invention is merely a combination of old elements and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim Objections
5.	In regard to the 35 U.S.C. § 102 or 103 rejection(s) noted above, claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowed Claims
6.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over Chumbley et al, USP 6,420,994, which discloses determining location information corresponding to a volume in space (VIS) that is occupied by a selected target from a remote observation platform. This is accomplished through the process of collecting an identification signal from a source at or near the selected target, and associating VIS location information data with that signal to identify location information corresponding to the VIS occupied by the target.

6.2	Claims 14 and 16-20 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claim 14, for determining coordinates of a remote point from an observation point, specifically including: 
(Claim 14)   “marking the remote location using a target marking system from the observation point; 
determining coordinates of the observation point; 
determining an inclination angle of the remote location from the observation point; 
determining a bearing angle of the remote location from the observation point; 
determining a virtual vector based upon the coordinates of the observation point, the inclination angle, and the bearing angle; 
determining a point of intersection of the virtual vector with a surface of a virtual 3D map; 
and determining the coordinates of the remote point based upon the point of intersection.”

6.3	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  Applicant’s invention differs from the prior art of record by: determining a virtual vector based upon the coordinates of the observation point, the inclination angle, and the bearing angle; determining a point of intersection of the virtual vector with a surface of a virtual 3D map; and determining the coordinates of the remote point based upon the point of intersection.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 16-20 are deemed allowable as depending directly from allowed independent claim 14.

Prior Art
7.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-B on the attached PTO-892 Notice of References Cited.
Documents A-B define the general state of the art which is not considered to be of particular relevance.

Prior Art of Record
8.	Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in 
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
9.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

9.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at 
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661